Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner's responses to Applicant's remark
Applicant’s arguments, see Remarks, filed 10/01/2021, and in light of Applicant’s amendment have been fully considered and are not persuasive. Specifically Applicant asserted that: Francois does not teach the newly amended features of "wherein the multi-view interactive digital media representation includes a plurality of 2D images fused into a 3-D model, wherein the 3-D model is generated without polygons," as recited in the amended claims. 
Although Examiner agrees that Francois is silent on the feature “wherein the multi-view interactive digital media representation includes a plurality of 2D images fused into a 3-D model, wherein the 3-D model is generated without polygons”, Examiner believes that the limitation as recited is broad and not allowable as can be seen in the new rejection (see infra) and suggests that applicant further clarify the steps of the 3D model 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 12-13, 18-20  and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 2020/0045249 A1, hereinafter “Francois”), in view of Gharpure et al. (US 2014/0132594 A1, hereinafter “Gharpure”), and further in view of Khan et al. (US 20110074926 A1, hereinafter “Khan”).

Regarding claim 1, Francois teaches a method comprising: 
on a mobile device (Fig. 2, [0061]: system 200) including a processor (processor 204), a memory (memory 208), a camera (Fig. 2, [0061]: optical sensors 206 configured to capture image data corresponding to a subject (or object) 106), an inertial measurement unit (Fig. 2, [0061]: gyroscope 214 and magnetometer 216),  and a touchscreen display (Fig. 2, [0062]: a display interface 212 coupled to a display screen), 
receiving via an input interface on the mobile device a request to generate a multi-view interactive digital media representation of a vehicle (Fig. 14, [0158]: an interface 1400 presented as an application to enable an automated 360-degree composite image capture); 
receiving via the input interface an angle profile wherein the angle profile includes a plurality of angles or angle information used to determine the plurality of angles (Fig. 14, [0158]: user specify a different target number of degrees (D), such as ninety degrees); 
receiving live images from the camera on the mobile device as the mobile device moves along a path (Fig. 14, [0157]: the application causes the processor to capture 360 degrees of images as the user traverses a path about the object) and wherein an orientation of the camera varies along the path such that the vehicle in the live images is captured from a plurality of camera views (Fig. 14, [0159]: the 360-degree image capture stopes when the gyroscope sensor indicated that the user has traced a 360 degree path, capturing images at various intervals along the path);
based upon sensor data from the inertial measurement unit, determining angular changes in the orientation of the camera along the path (Fig. 14, [0158]: The application causes the processor of the computing device to automatically capture an image each time a gyroscope sensor of the computing device reports that the device has rotated an additional X degrees around the subject or object.); 
based upon the angular changes, determining an angular view of the vehicle captured in each of the live images (Fig. 14, [0157]: a visual alignment aids includes brackets superimposed on the live camera view on the display. The spacing of the brackets of the visual alignment aids changes as the user moves around the object to accommodate the changing apparent shape of an automobile when viewed from different angles. In a particular example, the brackets represent dynamic gyro-based alignment aids that can be viewed by the user to adjust his or her camera angle.); 
based upon the determined angular view of the vehicle in each of the live images and the plurality of angles in the angle profile, selecting a sequence of images from among the live images wherein one of the live images is selected for each of the plurality of angles ([0048]&[0158]: the application causes the processor of the computing device to automatically capture an image each time a gyroscope sensor of the computing device reports that the device has rotated an additional X degrees around the subject or object; and to process the plurality of images to produce a 360-degree composite image that may be rotated smoothly). 
and generating from the sequence of the images the multi-view interactive digital media representation wherein the multi-view interactive digital media representation (Fig. 23: an interface 2300) includes a plurality of 2D images  (Fig. 23, [0168]-[0170]: the interface 2300, can be used to specify a three-dimensional point within a three-dimensional scene reconstructed from two-dimensional images, includes four reference thumbnail images, one of which is selected and generally indicated at 2302. The four reference thumbnail images may include images at zero-degrees, ninety-degrees, one hundred eighty degrees, and two hundred seventy degrees selected from the 360-degree image capture operation. The reference images may be selected from substantially evenly spaced photographs from the captured set, which are displayed across the top of the interface 2300.), the vehicle appears to undergo a 3-D rotation through an angular view amount wherein the 3-D rotation of the vehicle is generated without a 3-D polygon model of the vehicle (Fig. 23, [0168]-[0170]: The interface 2300 can be used to specify a three-dimensional point within a three-dimensional scene reconstructed from two-dimensional images. In response to selection of the image 2302, the lower portion of the interface 2300 may display two additional images on the bottom half of the interface 2300 corresponding to a specified amount of rotation (in this case fifteen degrees) to the left and right of the reference image, respectively for the left image 2308 and the right image 2310).
Francois does not teach a microphone.
However, Gharpure discloses a mobile device including a microphone ([0088]: client device 500 includes a user interface 504 which includes input components such as a keypad, keyboard, touch-sensitive or presence-sensitive panel, computer mouse, trackball, joystick, microphone, still camera and/or video camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microphone as taught by Gharpure Francois mobile device. The suggestion/motivation to do so would have been to allow voice and sound recording.
the Francois and Gharpure combination does not teach wherein the multi-view interactive digital media representation includes a plurality of 2D images fused into a 3-D model, wherein the 3-D model is generated without polygons.
However, Khan discloses wherein the multi-view interactive digital media representation includes a plurality of 2D images fused into a 3-D model (Figs. 1-11: 3D video generation device 400 receives captured 2D video frames from video capture devices 100, then groups video streams representing the same object or scene in step 830. This can be done using one or more of the stream ID information, image and/or pattern recognition, coordinates of the scene photographed and creates a 3D video in step 850 by using the additional information and the grouped 2D video frames.), wherein the 3-D model is generated without polygons (Fig. 11, [0071]: The information on viewing angles is used by the 3D video generation device to create a 3D video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the multi-view interactive digital media representation includes a plurality of 2D images fused into a 3-D model, wherein the 3-D model is generated without polygons as taught by Khan into Francois and Gharpure combination. The suggestion/motivation to do so would have been to generate three dimensional (3D) video content with reduced manufacturing cost and design complexity (Khan: [0008]).

Regarding claim 2, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses further comprising receiving via the interface a selection of the vehicle appearing in one of the live images ([0046]: an automobile dealership may wish to capture 360-degree views of each vehicle in its inventory to allow potential buyers to view the automobiles from various angles.).
Regarding claim 3, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses wherein one or more of a height of the camera above ground, a distance from the camera to the vehicle, a pitch angle of the mobile device, a roll angle of the mobile device, a yaw angle of the mobile device or combinations thereof varies along the path ([0067]: the camera device or computing device that includes the camera or optical sensors to be closer to or farther from the subject, at a different height, at a slightly different angle, or rotated in the last frame as compared to the first frame.).

Regarding claim 5, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses further comprising, in response to receiving the request generate the multi-view interactive digital media representation, selecting a first image in the sequence of images from among the live images wherein the angular view of the vehicle associated with the first image is zero (Fig. 16, [0161]: the initial image shows a zero (0) degree progress along the path around the object).

Regarding claim 6, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses wherein the plurality of angles in the angle profile are each spaced equally (as illustrated by Fig. 1, [0056]).

Regarding claim 7, the Francois, Gharpure and Khan combination teaches the method of claim 6, in addition Francois discloses wherein the angle information indicates a constant angle spacing value to use between each of the plurality of angles (as illustrated by Fig. 1, [0056]).

Regarding claim 12, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses wherein the angular changes are determined about an axis (as illustrated by Fig. 1, [0056]).

Regarding claim 13, the Francois, Gharpure and Khan combination teaches the method of claim 12, in addition Francois discloses wherein the axis is aligned with Earth's gravity vector ([0080]: a gravity vector module 232 that, when executed, may cause the processor 204 to determine a 3D vector describing a direction of gravity in each image of the sequence of images. In some embodiments, estimation of the direction of "down" agrees with the direction of gravity; however, if the photographer is on a steep hill, the "down" direction may not be appropriate to stabilize the images. The gravity vector module 232 may cause the processor 204 to fit a 3D plane to the set of camera positions, such that the normal of this plane should point either up or down. The normal represents an estimate of the gravity vector).
Regarding claim 18, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses further comprising outputting to the display a current value of the angular view of the vehicle (Fig. 16, [0162]: the interface of FIG. 14 including an image of a vehicle taken at approximately 58 degrees of rotation during the 360-degree composite image capture process, in accordance with certain embodiments of the present disclosure. The interface 1700 includes a circular indicator showing a number of degrees that the user has moved about the object.).

Regarding claim 19, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses wherein the multi-view interactive digital media representation of the vehicle includes a three dimensional representation of one or more components of the vehicle (Fig. 23, [0168]: interface 2300 accessible by a user to define a three-dimensional point and including a selected reference image and two views related to the reference image, in accordance with certain embodiments of the present disclosure. The interface 2300 can be used to specify a three-dimensional point within a three-dimensional scene reconstructed from two-dimensional images. The interface 2300 may be configured to implement a novel technique for triangulating a three-dimensional point from two images).

Regarding claim 20, the Francois, Gharpure and Khan combination teaches the method of claim 19, in addition Francois discloses wherein the multi-view interactive digital media representation of the vehicle is displayed on the touchscreen display such that a close-up view of one or more components of the vehicle is displayed to a user of Fig. 25, [0173]: the interface of FIG. 24 including a second of the views of the reference image pinched, zoomed, panned, and centered to select the three-dimensional point, in accordance with certain embodiments of the present disclosure. In the illustrated embodiment 2500, the user has pinched, zoomed, panned, and centered the right image 2310 to also select the tire).

Regarding claim 24, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses wherein the angular changes are determined based upon one or more of accelerometer data, gyroscopic data, magnetometer data or combinations thereof ([0057]: the camera device 102 includes motion and orientation sensors, such as gyroscopic sensors, magnetometers, accelerometers, inclinometers, orientation sensors, other motion sensors, or any combination thereof, which may be used to determine the rotation, angular velocity and movement of the camera device 102.).

Regarding claim 25, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses wherein the inertial measurement unit includes one or more of an accelerometer, a gyroscope, a magnetometer or combinations thereof ([0057]: the camera device 102 includes motion and orientation sensors, such as gyroscopic sensors, magnetometers, accelerometers, inclinometers, orientation sensors, other motion sensors, or any combination thereof, which may be used to determine the rotation, angular velocity and movement of the camera device 102.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Francois, Gharpure and Khan combination as applied above, in view of Holzer et al. (US 2015/0130894 A1, hereinafter “Holzer”).

Regarding claim 4, the Francois, Gharpure and Khan combination teaches the method of claim 1, except further comprising receiving an angular view value via the input interface, determining whether the angular view of the vehicle is within a range of the angular view value and selecting a final image in the sequence of images.
However, Holzer discloses further comprising receiving an angular view value via the input interface, determining the angular view of the vehicle is within a range of the angular view value and selecting a final image in the sequence of images (Figs. 13-14, [0134]-[0135]: a request is received from a user (swiping the screen) to view an object of interest in a surround view at 1402. According to various embodiments, the request can also be a generic request to view a surround view without a particular object of interest, such as when viewing a landscape or panoramic view. Next, a three-dimensional model of the object is accessed at 1404. This three-dimensional model can include all or a portion of a stored surround view. For instance, the three-dimensional model can be a segmented content view in some applications. An initial image is then sent from a first viewpoint to an output device at 1406. This first viewpoint serves as a starting point for viewing the surround view on the output device.)
before the effective filing date of the claimed invention to incorporate further comprising receiving an angular view value via the input interface, determining the angular view of the vehicle is within a range of the angular view value and selecting a final image in the sequence of images as taught by Holzer into Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to allow a user can navigate between these screens depending on the user's preferences and to provide recognition of distinctive characteristics of the object (Holzer: [0172]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Francois, Gharpure and Khan combination as applied above, in view of Doepke (US 2012/0294549 A1, hereinafter “Doepke”).

Regarding claim 8, the Francois, Gharpure and Khan combination teaches the method of claim 6, except further comprising determining a final image selected for the sequence of images is not equally spaced with a preceding image in the sequence of images and removing the final image from the sequence of images prior to generating the multi-view interactive digital media representation.
However, Doepke discloses further comprising determining a final image selected for the sequence of images is not equally spaced with a preceding image in the sequence of images and removing the final image from the sequence of images prior to generating the multi-view interactive digital media representation (Fig. 4, [0064]-[0066]: positional-sensor assisted panoramic photography that intelligently and efficiently determine which captured image frames may be used in the creation of the resulting panoramic image and which captured image frames may be discarded as overly redundant. It is determined that a threshold amount of rotation has not been exceeded for the current image frame, then the current image frame may be discarded (Step 412) and the process 204 may return to Step 400 to acquire the next captured image frame, at which point the process 204 may repeat the motion filtering analysis to determine whether the next frame is worth keeping for the resultant panoramic photograph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising determining a final image selected for the sequence of images is not equally spaced with a preceding image in the sequence of images and removing the final image from the sequence of images prior to generating the multi-view interactive digital media representation as taught by Doepke into Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to intelligently and efficiently determine which captured image frames may be used in the creation of the resulting panoramic image and which captured image frames may be discarded as overly redundant (Doepke: [0064]).

Claims 9-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Francois and Gharpure combination as applied above, in view of Kwon et al.  (US 2017/0026574 A1, hereinafter “Kwon”).

Regarding claim 9, the Francois, Gharpure and Khan combination teaches the method of claim 1, except further comprising determining whether each of the angular changes is a positive in magnitude or negative in magnitude and selecting only live images associated with a positive angular change.
However, Kwon discloses further comprising determining whether each of the angular changes is a positive in magnitude or negative in magnitude and selecting only live images associated with a positive angular change (Figs. 12A-B, [0296]-[0303]: while the user is photographing the processed image while moving in the first direction D1, and a second direction. As shown in (b) of FIG. 12B, the controller 180 may select any one of the repetition sections based on a user input, and exclude the other of the repetition sections from the processed image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising determining whether each of the angular changes is a positive in magnitude or negative in magnitude and selecting only live images associated with a positive angular change as taught by Kwon into Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to allow identifying, at a glance, for user preference a change in the photographing direction when the processed image is generated (Kwon: [0240] & [0300]).

Regarding claim 10, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses the path 104 can be irregular, and the one or more modules is direct the camera device 102 to capture images at locations that are within a threshold distance from idealized or selected angular positions along the path 104 ([0059]); the combination is silent on wherein an angular spacing between each of the plurality of angles is variable.
However, Kwon discloses wherein an angular spacing between each of the plurality of angles is variable (Figs. 10A&10E, [0267] & [0280]-[0281]: As the photographing speed at a predetermined photographing angle increases, the number of images photographed at the predetermined angle decreases. For example, when the photographing is made at a first photographing speed with respect to a section of 90 degrees to 180 degrees, n images are generated. However, when the photographing is made at a second photographing speed faster than the first photographing speed, m images (m is smaller than n) are generated. As the photographing speed becomes slower, a larger number of images are photographed, and hence a processed image may be generated in which the movement of a subject becomes more natural as the photographing speed becomes slower).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an angular spacing between each of the plurality of angles is variable as taught by Kwon into Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to prevent an identical or similar image from being repeatedly output (Kwon: [0281]).

Regarding claim 11, the Francois, Gharpure and Khan combination teaches the method of claim 1, except wherein a portion of the plurality of angles is clustered around a particular angular view of the vehicle such that a first angular spacing near the 
However, Kwon discloses wherein a portion of the plurality of angles is clustered around a particular angular view of the vehicle such that a first angular spacing near the particular angular view of the vehicle is smaller than a second angular spacing away from the particular angular view (Figs. 10A&10E, [0267]&[0280]-[0281]: a large number of main images are output in a section having a fast photographing speed, so that it is possible to identify the detailed appearance of a subject, and a small number of main images are output in a section having a slow photographing speed, so that it is possible to prevent an identical or similar image from being repeatedly output.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a portion of the plurality of angles is clustered around a particular angular view of the vehicle such that a first angular spacing near the particular angular view of the vehicle is smaller than a second angular spacing away from the particular angular view as taught by Kwon into Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to prevent an identical or similar image from being repeatedly output (Kwon: [0281]).

Regarding claim 14, the Francois, Gharpure and Khan combination teaches the method of claim 12, in addition Francois discloses a gravity vector module 232 that, when executed, causes the processor 204 to determine a 3D vector describing a direction of gravity in each image of the sequence of images ([0080]); the combination is silent on further comprising based upon the orientation of the camera along the path, determining a first direction of rotation of the camera about the axis.
However, Kwon discloses further comprising based upon the orientation of the camera along the path, determining a first direction of rotation of the camera about the axis (Figs. 7C&12A-B, [0235]-[0240] & [0296]-[0303]: while the user is photographing the processed image while moving in the first direction D1, the photographing direction of the processed image may be changed to a second direction D2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising based upon the orientation of the camera along the path, determining a first direction of rotation of the camera about the axis as taught by Kwon into Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to allow the user to identify, at a glance, a change in the photographing direction when the processed image is generated (Kwon: [0240]).

Regarding claim 15, the Francois, Gharpure, Khan and Kwon combination teaches the method of claim 14, in addition Francois discloses the camera device 102 is moved in a counter-clockwise direction indicated by arrow 110. Or In other embodiments, the camera device 102 is moved in the opposite direction (Figs. 1&18, [0055]&[0164]); the combination is silent wherein only angular changes in the first direction are used to determine the angular view of the vehicle captured in each of the live images.
Kwon discloses wherein only angular changes in the first direction are used to determine the angular view of the object captured in each of the live images (Figs. 12A-B, [0296]-[0303]: while the user is photographing the processed image while moving in the first direction D1, and a second direction. As shown in (b) of FIG. 12B, the controller 180 may select any one of the repetition sections based on a user input, and exclude the other of the repetition sections from the processed image. As illustrated in Fig. 12A (b) a first section corresponding to the first photographing direction information and a second section corresponding to the second photographing direction information may be displayed in different areas 1220 and 1230 of the touch screen 151, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein only angular changes in the first direction are used to determine the angular view of the vehicle captured in each of the live images as taught by Kwon into Francois, Gharpure and Khan combination.
The suggestion/motivation to do so would have been to allow identifying, at a glance, for user preference a change in the photographing direction when the processed image is generated (Kwon: [0240]&[0300]).

Regarding claim 16, the Francois, Gharpure, Khan and Kwon combination teaches the method of claim 15, in addition Kwon discloses further comprising determining a first angular change in a second direction opposite the first direction, determining a subsequent second angular change in the first direction, wherein the second angular change is determined based upon the orientation of the camera prior to Figs. 7C&12A-B, [0235]-[0240]&[0296]-[0303]: while the user is photographing the processed image while moving in the first direction D1, the photographing direction of the processed image may be changed to a second direction D2. And subsequently, when the photographing direction is changed to the third direction D3, the controller 180 may allow information related to a second direction change to be further included in the photographing direction information). The suggestion/motivation to do so would have been to allow the user to identify, at a glance, a change in the photographing direction when the processed image is generated (Kwon: [0240]).

Regarding claim 17, the Francois, Gharpure, Khan and Kwon combination teaches the method of claim 14, in addition Kwon discloses further comprising determining angular changes in the first direction of rotation and in a second direction opposite the first direction wherein the angular view of the vehicle is captured in each of the live images is determined using both the angular changes in the first direction and the second direction (Figs. 7C&12A-B, [0235]-[0240]&[0296]-[0303]: while the user is photographing the processed image while moving in the first direction D1, the photographing direction of the processed image may be changed to a second direction D2. As illustrated in Fig. 7C (b) information on the first direction in which the photographing was previously made and information on the second direction in which the photographing is currently made may be included in the photographing direction information). The suggestion/motivation to do so would have been to allow the user to identify, at a glance, a change in the photographing direction when the processed image is generated (Kwon: [0240]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Francois, Gharpure and Khan combination as applied above, in view of Haller et al. (US 10,373,260 B1, hereinafter “Haller”).

Regarding claim 21, the Francois, Gharpure and Khan combination teaches the method of claim 19, except wherein the multi-view interactive digital media representation of the vehicle includes a three dimensional representation of a damaged component of the vehicle.
However, Haller discloses wherein the multi-view interactive digital media representation of the vehicle includes a three dimensional representation of a damaged component of the vehicle (Fig. 4, Claim 1 a composite image generator component configured to construct a composite, three-dimensional image of the damaged vehicle from the plurality of images of the damaged vehicle; a damage profile generator component configured to compare the constructed, composite three-dimensional image of the damaged vehicle to a stored, three-dimensional image of an undamaged vehicle, and to generate deformation data corresponding to a crush profile of the damaged vehicle based on the comparison).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the multi-view interactive digital media representation of the vehicle includes a three dimensional representation Haller into the Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to be able to access the vehicle and perform a thorough examination for claims processing (Haller: Col. 2 lines 17-64).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Francois, Gharpure and Khan combination as applied above, in view of Lai et al. (US 2011/0234750 A1, hereinafter “Lai”).

Regarding claim 22, the Francois, Gharpure and Khan combination teaches the method of claim 1, in addition Francois discloses wherein the inertial measurement unit includes a [0050]&[0057]: the camera device 102 includes motion and orientation sensors, such as gyroscopic sensors, magnetometers, accelerometers, inclinometers, orientation sensors, other motion sensors, or any combination thereof, which is used to determine the rotation, angular velocity and movement of the camera device 102. Angular velocity may refer to the change in rotational angle per unit of time, and is generally be expressed in degrees per second. The camera device 102 uses the sensors to determine the camera's rotational motion, changes in orientation and position, and progress along the path 104. The motion and orientation data is stored with or correlated to each image, so that the orientation of the camera device 102 at the time of the image capture is determined. The systems, methods, and is configured to determine a six-degrees-of-freedom (6DOF) pose (rotation and translation in a global coordinate frame) of the image source that captured the image).
Francois, Gharpure and Khan combination does not teach wherein the accelerometer is a 3-axis accelerometer.
However,  Lai discloses wherein the accelerometer is a 3-axis accelerometer (Fig. 3, [0048]: both the acceleration sensor 62 and the angular rate sensor 64 may be provided as part AH-6100LR, which includes a 3-axis QMEMS quartz gyro sensor and a 3-axis accelerometer in a single integrated circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the accelerometer is a 3-axis accelerometer as taught by Lai into Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to figure out a tilt angle with respect to the earth.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Francois, Gharpure and Khan combination as applied above, in view of Lai et al. (US 2011/0234750 A1, hereinafter “Lai”) and further in view of Cook et al.  (US 2010/0171691 A1, hereinafter “Cook”).

Regarding claim 23, the Francois, Gharpure and Khan combination teaches the method of claim 22, except based upon the sensor data from the 3-axis accelerometer, determining a tilt orientation of the mobile device relative to an orthogonal coordinate system associated with Earth's gravity vector wherein the tilt orientation includes a pitch 
However,  Lai discloses based upon the sensor data from the 3-axis accelerometer (Fig. 3, [0048]: both the acceleration sensor 62 and the angular rate sensor 64 may be provided as part AH-6100LR, which includes a 3-axis QMEMS quartz gyro sensor and a 3-axis accelerometer in a single integrated circuit), determining a tilt orientation of the mobile device [0033]: After capturing a first one of two or more images, the camera 20 may be positioned to capture a second image (and subsequent images) by rotating the camera body 22 about one or more axes: X-axis (pitch), Y-axis (yaw), or Z-axis (roll). As shown in the figure, the axes may intersect one another at a center of perspective. In addition, subsequent to the capture of the initial image, the location of the camera 20 in three-dimensional space, i.e., its "position," may be changed by translating the camera body 22 along one or more of the axes: X-axis (lateral translation), Y-axis (vertical translation), or Z-axis (fore/aft translation). It will be appreciated that rotation or displacement in any manner or in any direction may be resolved into a combination of rotations and translations about or along the X-, Y- and Z-axes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate based upon the sensor data from the Lai into Francois, Gharpure and Khan combination. The suggestion/motivation to do so would have been to figure out a tilt angle with respect to the earth and to alert the user to correct the orientation of the image capture device relative to the object (Francois:[0164]).
the Francois, Gharpure, Khan and Lai combination does not teach the tilt orientation relative to an orthogonal coordinate system associated with Earth's gravity vector, and a roll angle of the mobile device measured relative to the orthogonal coordinate system.
However, Cook discloses the tilt orientation relative to an orthogonal coordinate system associated with Earth's gravity vector, and a roll angle of the mobile device measured relative to the orthogonal coordinate system ([0047]: relative orientation changes over time are compared with the changes in total force measured along three axes by the accelerometer in order to calculate the approximate direction of the gravitational vector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tilt orientation relative to an orthogonal coordinate system associated with Earth's gravity vector, and a roll angle of the mobile device measured relative to the orthogonal coordinate system as taught by Cook into Francois, Gharpure, Khan and Lai combination. The suggestion/motivation Cook [0047]). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697